                                                                                                              ______




          Case 1:18-cv-02718-GHW Document 74 Filed 02/12/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 x
Peggy Zoulas

                         Plaintiff,

                                                                                                  GRW
        -against-                                         18          Civ. 2718                                        )
                                                          NOTICE OF LIMITED APPEARANCE
New York City Department of Education, et al              OF PRO BOIVO COUNSEL

                         Defendant.
                                                 x
To the Clerk of this Court and all parties of record:

        Enter my appearance as pro bono counsel in this case on behalf of:

                Peggy Zoulas                                                     [partyl



        for the limited purpose of deposition practice, at the request of NYLAG’s Pro Se Clinic         I certify

that I am admitted to practice in this Court.



February 12,2020
Date                                                      Signature

                                                          Darin P. McAtee
                                                          Print Name                        Bar No.

                                                          Cravath, Swaine & Moore, 825 Eighth Avenue

                                                          Address
                                                          NewYork           NY              10019
                                                          City              State           Zip Code

                                                           212-474-1480
                                                          Phone No.                         Fax. No.
                                                          dmcatee@cravath.com
                                                          Email Address
